     Case 1:20-bk-11006-VK          Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04                   Desc
                                     Main Document    Page 1 of 10


 1   Thomas D. Sands, Esq. SBN 279020
     THE SANDS LAW GROUP, APLC
 2
     205 S Broadway, Ste 903
 3   Los Angeles, California 90012
     Telephone: (213) 788-4412
 4   Facsimile:    (888) 623-8382
 5
     Attorney for The Sands Law Group, APLC
 6
 7
 8
                                   UNITED STATES BANKRUPTCY COURT
 9
                                    CENTRAL DISTRICT OF CALIFORNIA
10
11                                   SAN FERNANDO VALLEY DIVISION

12   In re                                                 )    Case No.: 1:20-bk-11006-VK
                                                           )
13                                                         )
             LEV INVESTMENTS, LLC,                         )    Chapter 11, subchapter V
14                                                         )
                                    Debtor.                )    STATUS CONFERENCE? MORE AKIN
15                                                         )    TO THE TWILIGHT ZONE
                                                           )
16                                                         )
                                                           )
17                                                         )
                                                           )
18                                                         )

19           TO HONORABLE JUDGE KAUFMAN:

20           Things have gone off the rails. There is a “Trustee” who is providing declarations to parties to

21   impress upon the Court a fiction (i.e., that Bobritsky did not overhear the 341-Meeting because he did

22   not announce himself in the spates of time that Ms. Djang was there; as if there was a duty to announce

23   listening to a public event). There is a “Trustee” that takes “skits” literally, but “literally” takes no

24   offense at proven perjury. See Exs A, and B, attached hereto (which is the June 28, 2020, request from

25   counsel for the Debtor asking the undersigned to stipulate to removing from the docket that a “caught

26   you lying to the Judge red-handed” motion (Ex. A) and the undersigned’s same-day response to the

27   request (Ex. B) on which Ms. Djang was copied on.

28           Not a peep out of “The Subchapter V Trustee” when a true fiduciary would have taken a flame
     thrower to the oath less Debtor and his intended co-conspirator / “realtor” who got caught trying to scam


                                                            1
                                STATUS CONFERENCE? MORE AKIN TO THE TWILIGHT
                                                   ZONE
     Case 1:20-bk-11006-VK         Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04               Desc
                                    Main Document    Page 2 of 10


 1
     the creditors out of 6% off a $3M sale.
 2
             And this “Subchapter V Trustee” audaciously, taunts that she is going to unleash Rule 11
 3
     Sanctions on the undersigned for replaying the interaction she had with counsel for the Debtor as the
 4
     undersigned views the transaction? Yes. The undersigned will agree with Ms. Djang. The case has
 5
     gone off the rails and sunk into the abyss of corruption. No “status conference” will cure the case.
 6
     However, a Trustee who knows what they are doing and whom they owe a duty to will.
 7
 8
                                                  Respectfully submitted,
 9
     DATED: June 29, 2020                         THE SANDS LAW GROUP, APLC
10
11
12                                                 By: _________________________________________
                                                         Thomas D. Sands, Esq.
13                                                       Attorney for Creditor THE SANDS LAW GROUP,
                                                         APLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                         2
                               STATUS CONFERENCE? MORE AKIN TO THE TWILIGHT
                                                  ZONE
Case 1:20-bk-11006-VK   Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04   Desc
                         Main Document    Page 3 of 10




           EXHIBIT “A”
Case 1:20-bk-11006-VK                     Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04             Desc
                                           Main Document    Page 4 of 10




On Sun, Jun 28, 2020 at 2:58 PM Juliet Y. Oh <jyo@lnbyb.com> wrote:

Mr. Sands,



After considering the opposition filed by your firm to the Debtor’s application to employ Prime Capital
Group, Inc. as its real estate broker, the Debtor has agreed to voluntarily dismiss the application. I have
prepared a short stipulation and order to effectuate such voluntary dismissal in compliance with Rule
9014(c) of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 9013-1(k). Please
provide me with your signature on the stipulation at your earliest convenience.



Thank you,
Juliet Oh



JULIET Y. OH, Esq.




LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067

Phone 310 229 1234 | Direct 310 229 3348 | Fax 310 229 1244

JYO@lnbyb.com | www.lnbyb.com




The preceding E-mail message is subject to Levene, Neale, Bender, Yoo & Brill L.L.P.'s
email policies which can be found at http://www.lnbyb.com/disclaimers.htm.




 Please consider the environment before printing this email
Case 1:20-bk-11006-VK   Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04   Desc
                         Main Document    Page 5 of 10




         EXHIBIT “B”
Case 1:20-bk-11006-VK            Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04                     Desc
                                  Main Document    Page 6 of 10



From: Thomas Sands <thomas@thesandslawgroup.com>
Sent: Sunday, June 28, 2020 3:29 PM
To: Juliet Y. Oh <jyo@lnbyb.com>; kate.bunker@usdoj.gov; caroline.djang@bbklaw.com
Cc: David B. Golubchik <DBG@lnbyb.com>
Subject: Re: Lev Investments, LLC - Stipulation to Dismiss Broker Employment Application


Ms. Oh,



Thank you for the opportunity for me to stipulate to having the Motion dismissed
voluntarily. However, the reason that there is a rule that prohibits dismissals/withdrawals of motions
deliberately after there has been an objection or opposition interposed is so that the Court is kept fully
appraised of the case.



Prime Capital, its president, and the Debtor and the DIP are being sued for fraud before Judge Tighe in
1:18-ap-01101-MT. The reckless declarations under penalty of perjury were filed that contained
nothing but patent fabrications was drafted without a care for the truth; the DIP (if the DOJ gets
involved is going to blame “google” for the translation. The conduct exhibited is reckless as there is no
one that feels accountable in this case.



What makes the situation more frightening is that Mr. Golubchik too has acted untethered to facts. He
made affirmative representations to the creditors that a sale of the property was “imminent” in order to
panic the creditors into releasing valid liens against the property. WOW



Further illuminating the disaster of the case as prime for a neutral trustee is the fact that the DIP is
engaged in utter disembowelment of all remnants of fiduciary duty to all of the creditors for the sake of
personal profit, and the conduct is not tolerable.



The Application was recklessly drafted and irresponsibly filed. The same is true of the Nodd one (the
Application offends every notion of RPC, Rule 1.7)(what type of an attorney has an insurance fraud
disclaimer on their Retainer Agreement but an attorney whose engaged in insurance fraud)(imagine if
there was a poison warning on a dinner menu of the restaurant you went to). The overall way that your
firm has dealt with the matter is irresponsible. The Application to Employ Prime is part and parcel of my
efforts to remove the DIP and have a neutral trustee appointed.
Case 1:20-bk-11006-VK                     Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04                                          Desc
                                           Main Document    Page 7 of 10



If you stipulate to the request I seek to have a trustee appointed, I will agree to stipulating that the
Motion re Prime be withdrawn.



Sincerely,

Thomas D. Sands, Esq.




Honolulu
P.O. Box 532
Honolulu, Hawaii 96809
O: (213)-788-4412
F: (888)-623-8382

Los Angeles
205 S Broadway, Suite 903
Los Angeles, California 90012
O: (213)-788-4412
F: (888)-623-8382


CONFIDENTIALITY NOTICE: This e-mail transmission (and/or the attachments accompanying it) may
contain confidential information belonging to the sender which is protected by the attorney-client
privilege. The information is intended only for the use of the intended recipient. If you are not the
intended recipient, you are hereby notified that any disclosure, copying, distribution or the taking of any
action in reliance on the contents of this information is strictly prohibited. Any unauthorized
interception of this transmission is illegal. If you have received this transmission in error, please
promptly notify the sender by reply e-mail, and then destroy all copies of the transmission.


FEDERAL FAIR DEBT COLLECTION PRACTICES ACT NOTICE: In accordance with the Federal Fair Debt Collection
Practices Act, if this communication is generated in connection with a debt collection matter, you are advised this
office is at t em p t in g t o co lle ct a d eb t , an d an y in fo rm at io n o b t ain ed will b e u sed fo r t hat p u rp o se. Debt
collection communications are confidential and intended only for the sole use of recipient.
            Case 1:20-bk-11006-VK                  Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04                                     Desc
                                                    Main Document    Page 8 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:205
South Broadway #903, Los Angeles, CA 90012

A true and correct copy of the foregoing document entitled (specify): STATUS CONFERENCE? MORE AKIN THE
TWILIGHT ZONE will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 6-
29-2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Katherine Bunker kate.bunker@usdoj.gov
  John Burgee jburgee@bandalaw.net
  Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
  David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
  Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
  Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
  David A Tilem davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
DianaChau@tilemlaw.com
  United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                                      X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 6-29-2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
                                                                        X Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/29/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Hon. Victoria S. Kaufman
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 354 / Courtroom 301
Woodland Hills, CA 91367
                                                                        X Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  6-29-2020                        Thomas Sands, Esq.
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                 Case 1:20-bk-11006-VK              Doc
                                                      . 0. 67     FiledMIC06/29/20
                                                           Box 826880
                                                      Bankruptcy GroupCOUNTY
                                                                           92E
                                                                                          Entered 06/29/20 20:21:04 Desc
0973-1                                               (p)
                                                     MainLOS Document
                                                             ANGELES         TREASURER
                                                                                 Page  AND9TAX
                                                                                            of COLLE
                                                                                                10     Franchise Tax Board
Case 1:20-bk-11006-VK                                ATTN BANKRUPTCY UNIT                              Bankruptcy Section MS: A-340
Central District of California                       PO BOX 54110                                      P. 0. Box 2952
San Fernando Valley                                  LOS ANGELES CA 90054-0110                         Sacramento, CA 95812-2952
Tue Jun 16 14:06:24 PDT 2020
Internal Revenue Service
PO Box 7346                                                                                              Lev Invesbnents, LLC
Philadelphia, PA 19101-7346                                                                              13854 Albers Street
                                                                                                         Sherman Oaks, CA 91401-5811


(p)OFFICE OF FINANCE CITY OF LOS ANGELES
200 N SPRING ST RM 101 CITY HALL                     Securities & Exchange CoDDDission                   San Fernando Valley Division
LOS ANGELES CA 90012-3224                            444 South Flower St., Suite 900                     21041 Burbank Blvd,
                                                     Los Angeles, CA 90071-2934                          Woodland Hills, CA 91367-6606


FR, LLC
c/o Michael Shemtoub, Esq.                           Franchise Tax Board                                 G&B Law, LLP
4929 Wilshire Blvd., suite 702                       Special Procedures                                  Attn: James R. Felton
Los Angeles, CA 90010-3824                           POB 2952                                            16000 Ventura Blvd., suite 1000
                                                     Sacramento, CA 95812-2952                           Encino, CA 91436-2762

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS                    Jeff Nodd, Esq.                                     LDI Ventures, LLC
PO BOX 7346                                          15250 Ventura Blvd                                  423 N Palm dr
PHILADELPHIA PA 19101-7346                           Encino, CA 91403-3201                               Beverly Hills, CA 90210-3974


Landmark Land, LLC
Attn Alex Polovinchik                               Michael Leizerovitz                                  Michael Masinovsky
860 Via De La Paz, suite E-1                        15 Via Monarca St.                                   21810 Eaton Place
Pacific Palisades, CA 90272-3668                    Dana Point, CA 92629-4082                            Cupertino, CA 95014-1182


Ming Zhou
Thomas Krantz, Esq.                                 (p)REAL PROPERTY TRUSTEE INC                         Sensible Consulting & Mgmt Inc
2082 Michelson Drive, Suite 212                     ATTN MIKE KEMEL                                      c/o John Burgee Esq.
Irvine, CA 92612-1213                               PO BOX 17064                                         20501 Ventura Boulevard, Suite 262
                                                    BEVERLY HILLS CA 90209-3064                          Woodland Hills, CA 91364-6410

Thomas Sands, Esq.
The Sands Law Group, APLC                            U.S. Trustee San Fernando Valley                    United States Trustee (SV)
205 South Broadway, Suite 903                        915 Wilshire Blvd.                                  915 Wilshire Blvd, Suite 1850
Los Angeles, CA 9 0012-3618                          Suite 1850                                          Los Angeles, CA 90017-3560
                                                     Los Angeles, CA 90017-3560

Caroline Renee Djang (TR)
18101 Von Karman Ave., Suite 1000                    David B Golubchik                                   Juliet Y Oh
Irvine, CA 92612-0164                                Levene Neale Bender Yoo & Brill LLP                 10250 Constellation Blvd Ste 1700
                                                     10250 Constellation Blvd Ste 1700                   Los Angeles, CA 90067-6253
                                                     Los Angeles, CA 90067-6253




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                  Case 1:20-bk-11006-VK              Doc 67 Filed 06/29/20 Entered 06/29/20 20:21:04 Desc
Bankruptcy Unit                                      Main Document    Page 10 of 10
P.O. Box 54110                                                                          Insolvency I Stop 5022
Los An geles, CA 90051-0110                                                             300 N. Los Angeles St., #4062
                                                                                        Los Angeles, CA 90012-9903

 (d)Los Angeles County Tax Collector
P.O. Box 54018                                       Real Property Trustee, Inc.
Los An geles, CA 90054-0018                          P.O. Box 17064
                                                     Beverly Hills, CA 90209




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                      End of Label Matrix
                                                     Mailable recipients    26
                                                     Bypassed recipients     1
                                                     Total                  27
